DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 04/14/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 05/07/2020 are accepted by the examiner.
Priority
 	The application is filed on 05/07/2020 and which is 371 of PCT/IB2018/058432 
filed on 10/29/2018 and claims priority of GB1718505.9 filing date 11/09/2017.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.  	Claims 14-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 14-20 are directed to claiming a “system”, and  “non-transitory computer-readable storage medium” respectively, yet they are written to depend of a “computer-implemented method” claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form including all of the limitations of the base claim and any intervening claims” or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
				Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-2, 11-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 5499191 A) in view of Moore (US 20160004820 A1).
 	Regarding claim 1, Young discloses a computer-implemented method comprising: [obtaining a set of conditions encoded in a first programming language] (Col 18, lines 32-40: the subprogram goes to check condition 58. However, if either is, then the subprogram checks whether either the XOR POLARITY CONTROL parameter is TRUE or both the number of XOR LEFT ON pterms and the number of XOR LEFT OFF pterms are equal to one. If either condition is met, then the program examines if either the number of XOR RIGHT ON pterms or the number of XOR RIGHT OFF pterms is less than or equal to the MAX XOR PTERMS parameter); 
 	converting the set of conditions into a programmatic set of conditions encoded in a second programming language (Col. 12, lines 56-65: The compiler first checks to see if the input is via schematic, and if it is, it converts the schematic to the HDL description while declaring nodes at boundaries between schematic primitives); 
 	precompiling the programmatic set of conditions into precompiled program code (Col. 11, lines 60-67, Col. 12, lines 1-12: the compiler generates a list of declared symbols along with their associated equations. These equations are written in two level sum-of-products form using the Boolean operators "AND" represented as "*", "OR" represented as "+" and "NEGATE" represented as "/", operating on the signals of the logic design. For example, x=a*b+c is a two level sum-of-products form of the logic specification that the output x must be equal to the input a "AND'd" with the input b, and the resulting product OR'd with the input c. When possible, the compiler will also produce an exclusive-OR representation); 
 	transforming the precompiled program code into an arithmetic circuit (Col. 21, lines 42-50: the software applies the above transformations from D to the other flip-flops. If the equation was described in terms of a JK, SR, or T flip- flop, the software first transforms the equation to the D flip-flop representation before transforming to the other types. After the entire list of symbols have been visited and transformed, the software returns to the main program); 
 	reducing the arithmetic circuit to form a reduced arithmetic circuit; and storing the reduced arithmetic circuit (Col. 13, lines 35-42:  after the equations are compiled, they are reduced using one of the reduction algorithms mentioned above, however, the node points are retained in the equations to leave the equations small, giving the node removal process greater flexibility to choose which nodes to leave and which to remove. The compiler then writes the equations and stores them).
 	Young does not explicitly states but Moore from the same or similar fields of endeavor teaches obtaining a set of conditions encoded in a first programming language (Paragraphs 0375, 0373: data atoms, such as and without limitation a text string, a URL, a URI, a filename, and/or a pathname may naturally be represented as a Lisp-like expression and vice versa. Again, by way of illustration and not limitation, any representation of encoded information that can be reduced to a Lisp-like expression may be an expression as that term is used herein)
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a set of conditions encoded in a first programming language as taught by Young in the teachings of Moore for the advantage of syndication and management of structured and unstructured data to assist institutional healthcare delivery, healthcare providers' practices, healthcare providers' group practices, collaborative academic research and decision making in healthcare, (Moore, Paragraph 0181).	

  	Regarding claim 2, the combination of Young and Moore discloses the computer-implemented method according to claim 1, wherein reducing the arithmetic circuit involves minimizing the arithmetic circuit to produce the reduced arithmetic circuit (Young, Col. 13, lines 35-40: a compiler then constructs Boolean equations representing the input design parameters and constraints, which equations are then reduced to a minimal representation via conventional algorithms, such as Espresso, a well-known reduction software package. The design program translates the resulting equations into data files that can be read by automatic PLD programming devices).

 	Regarding claim 11, the combination of Young and Moore discloses the computer-implemented method according to claim 1, wherein the second programming language is C++ (Moore Paragraph 0282: to enhance functionality, a server 104 may execute programs associated with Web documents using programming or scripting languages, such as Perl, C, C++, C#, or Java, or a Common Gateway Interface (“CGI”) script to access applications on the server.)

 	Regarding claim 12, the combination of Young and Moore discloses the computer-implemented method according to claim 1, wherein the first programming language is a computer programming language devised for composing machine-readable financial contracts (Moore Paragraph 0327: provide verification of user or source identities, such as by reference to a trusted third party. An authentication service may receive user credentials and control access to various sources 402 or other services 408 within the system. A financial transaction service may execute financial transactions among users 404 or between users 404 and sources 402.).

 	Regarding claim 14, the combination of Young and Moore discloses a system, comprising: a processor; and memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method according to claim 1 (Moore, Paragraph 0452: A filter may be associated with an analog-to-digital converter (ADC), a digital-to-analog converter (DAC), or a media coder/decoder (CODEC), referred to generally as digital processors.).

 	Regarding claim 15, the combination of Young and Moore discloses a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method according to claim 1 (Moore, Paragraph 0452: A filter may be associated with an analog-to-digital converter (ADC), a digital-to-analog converter (DAC), or a media coder/decoder (CODEC), referred to generally as digital processors.).

 	Regarding claim 16, the combination of Young and Moore discloses a system, comprising: a processor; and memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method according to claim 2 (Moore, Paragraph 0452: A filter may be associated with an analog-to-digital converter (ADC), a digital-to-analog converter (DAC), or a media coder/decoder (CODEC), referred to generally as digital processors).

 	Regarding claim 17, the combination of Young and Moore discloses a system, comprising: a processor; and memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method according to claim 3 (Moore, Paragraph 0452: A filter may be associated with an analog-to-digital converter (ADC), a digital-to-analog converter (DAC), or a media coder/decoder (CODEC), referred to generally as digital processors).

  	Regarding claim 18, the combination of Young and Moore discloses a system, comprising: a processor; and memory including executable instructions that, as a result of being executed by the processor, causes the system to perform the computer-implemented method according to claim 4 (Moore, Paragraph 0452: A filter may be associated with an analog-to-digital converter (ADC), a digital-to-analog converter (DAC), or a media coder/decoder (CODEC), referred to generally as digital processors).

 	Regarding claim 19, the combination of Young and Moore discloses a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method according to claim 2 (Moore, Paragraph 0452: A filter may be associated with an analog-to-digital converter (ADC), a digital-to-analog converter (DAC), or a media coder/decoder (CODEC), referred to generally as digital processors)

 	Regarding claim 20, the combination of Young and Moore discloses a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method according to claim 3 (Moore, Paragraph 0452: A filter may be associated with an analog-to-digital converter (ADC), a digital-to-analog converter (DAC), or a media coder/decoder (CODEC), referred to generally as digital processors).
 	 			Allowable Subject Matter 
8. 	Claims 3-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Camus (US 20170337319 A1) discloses A digital circuit including a signal path with a false path, whereby the signal path includes at least 3 logic instances, the digital circuit further including a logic monitoring element for monitoring a part of the digital circuit, and for outputting a cut-back signal in case a determined risk of a full activation of the signal path is detected in the monitoring.
Moore et al. (US 20070061487 A1) discloses systems to provide large-scale, reliable, and secure foundations for distributed databases and content management systems, combining unstructured and structured data, and allowing post-input reorganization to achieve a high degree of flexibility.. 
10.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498